IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs June 3, 2014

                STATE OF TENNESSEE v. RICHARD GRIFFIS

                  Appeal from the Circuit Court for Madison County
                      No. 13-159    Roy B. Morgan, Jr., Judge


                No. W2013-02261-CCA-R3-CD - Filed August 27, 2014


The Defendant-Appellant, Richard Griffis, was convicted by a Madison County jury of theft
of property valued at $1,000 or more but less than $10,000, a Class D felony. See T.C.A. §§
39-14-103, -105 (2012). The trial court sentenced him as a Range I, standard offender to
four years’ incarceration, suspended to supervised probation. The sole issue presented for
our review is whether the evidence is sufficient to support the conviction. Upon review, we
affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which A LAN E. G LENN, J.,
joined. J EFFREY S. B IVINS, J., Not Participating.

Lee R. Sparks, Jackson, Tennessee, for the Defendant-Appellant, Richard Griffis.

Robert E. Cooper, Jr., Attorney General and Reporter; Caitlin E.D. Smith, Assistant Attorney
General; James G. Woodall, District Attorney General; and Jody S. Pickens, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

       This case arises from the theft of a green Honda four-wheeler belonging to Richard
Cooke on September 18, 2012. The Defendant-Appellant, Richard Griffis, was subsequently
indicted by the Madison County Grand Jury for one count of theft of property valued at
$1,000 or more but less than $10,000, a Class D felony. See T.C.A. §§ 39-14-103, -105
(2012). The following proof was adduced at trial.

       Trial. Allen Arnold testified that he was on probation for theft and that he was
arrested in September 2012 while riding a stolen four-wheeler. After his arrest, Arnold
provided information to investigators from the Madison County Sheriff’s Department
regarding the circumstances of his four-wheeler purchase. He stated that Jamarius “G Baby”
Greer offered to sell him a four-wheeler in rough condition for $150. He went to the
Defendant’s house to purchase the vehicle, though he did not previously know the Defendant.
Upon arriving at the Defendant’s house, he observed three or four four-wheelers in the
garage. He stated that both the Defendant and Greer were “trying to sell all the four-wheelers
in the garage.” Specifically, the Defendant tried to sell him “a newer four-wheeler” that had
special features and decals for $350. Both the Defendant and Greer told him that the vehicle
was “hot.” Arnold took this to mean that the newer, green four-wheeler was stolen and that
“people [were] looking for it.” He testified that the Defendant told him that the vehicle “was
right down the road from where it was stolen” and that the Defendant “‘didn’t want to mess
with it ‘cause it was too hot.’” Arnold declined to buy the newer four-wheeler because he
did not want the trouble and because he believed the vehicle was worth more than $350. He
purchased the smaller four-wheeler that “supposedly wasn’t stolen” and “that looked the
worst out of all of them.” He said that $150 was “a normal price” due to the condition of the
vehicle, but then he discovered that it was also stolen. He stated that he did not receive any
benefits from providing this information to the Sheriff’s Department and that these events
occurred in Madison County.

       On cross-examination, Arnold testified that Greer first told him that the bigger four-
wheeler was “hot” but that the Defendant told him the same thing that day. He said that the
day after he went to the Defendant’s house, both the Defendant and Greer sent him text
messages trying to sell the same four-wheeler. He stated that the vehicle that he did purchase
turned out to be stolen and that he was on probation for theft “to get it over with[.]”

       On redirect examination, Arnold read a portion of his prior statement to the Jackson
Police Department: “[The Defendant] tried to sell me a green four-wheeler. [The Defendant]
told me that the green four-wheeler was hot, and I told [the Defendant] that I did not want
to buy the green four-wheeler because it was hot.”

       Officer Lee Jones of the Jackson Police Department testified that on September 18,
2012, he responded to a report of a stolen four-wheeler at the home of Richard Cooke. He
observed a large hole cut into the chain link fence on the property. Officer Jones recorded
the vehicle identification number (VIN) of the missing four-wheeler in his police report.


       Dewayne McClain of the Jackson Police Department investigated the theft of Cooke’s
green four-wheeler in September 2012. He testified that after receiving Allen Arnold’s
statements from the Madison County Sheriff’s Department, he went to the Defendant’s house
on October 7, 2012 to locate the missing four-wheeler. Investigator McClain advised the

                                             -2-
Defendant that the police received information of a four-wheeler in his shed, and the
Defendant responded that there was a four-wheeler. The Defendant consented to a search
of his shed, and Investigator McClain found a four-wheeler that matched Arnold’s
description. The Defendant advised Investigator McClain that he owned the other four-
wheeler in the shed. The police confirmed that the VIN of the green four-wheeler matched
that of the vehicle stolen from Richard Cooke. Investigator McClain said that he called
Cooke to the scene and that Cooke positively identified the four-wheeler as his own. He
stated that Cooke then left the scene with his four-wheeler.

        On cross-examination, Investigator McClain acknowledged that the Defendant was
cooperative and had consented to the search. He observed some tools and parts in the shed
but could not determine that anything was stolen other than the green four-wheeler. He said
that the Defendant had provided him with the names of Adam Pruitt and Jamarius Greer, but
he was unable to locate these individuals to investigate them.

       Richard Cooke of Jackson, Tennessee discovered that his green Honda Rancher was
missing from his backyard on September 18, 2012. He noticed that someone had cut a hole
in his fence and that there were tracks showing that the four-wheeler “had been rolled
through[.]” He reported the theft to the police and provided his title and VIN information.
Cooke had purchased the brand new four-wheeler in 2004 for over $5,000 and then
customized the wheels and seat covers. He obtained an estimate of the vehicle after the theft
and said that it was valued at $3,500 or more.

       On October 7, 2012, the police called Cooke and instructed him to go to the
Defendant’s residence. He met with Investigator McClain at the property and verified that
the four-wheeler in the shed belonged to him. Cooke took possession of the vehicle and
noticed that it was damaged. He acknowledged that although his four-wheeler was found on
the Defendant’s property, he did not know who actually stole the vehicle.

       After the State’s proof, the Defendant testified on his own behalf. He said that he
owned a red four-wheeler which he stored in his shed. He stated that in September 2012,
Jamarius Greer and Adam Pruitt brought their four-wheelers to store in his shed.
Specifically, he said that Greer brought a blue four-wheeler and Pruitt brought a green one.
According to the Defendant, Greer and Pruitt had keys to the vehicles and there were no
indications that the four-wheelers were stolen. He asked the men if the four-wheelers were
stolen, and they responded that they owned the property. He said that Greer and Pruitt
brought the vehicles to his shed because he could do mechanic work for them and because
there was an area nearby that was popular for riding four-wheelers. The Defendant stated
that the men frequently used the vehicles while storing them in his shed. He denied
participating in the sale of the blue four-wheeler to Allen Arnold or receiving any proceeds.

                                             -3-
However, he did attempt to sell his own red four-wheeler to Arnold. He said that he did not
try to sell the green four-wheeler because it belonged to Pruitt. The Defendant denied having
any contact with Arnold after that day.

      The Defendant testified that on October 7, 2012, Investigator McClain contacted him
and that he cooperated with the investigation. He told the police, “If there’s a stolen
four-wheeler in there, get it out of here.” After Investigator McClain found the green four-
wheeler, the Defendant explained that Greer and Pruitt brought the vehicle to his property.
He denied having any knowledge that the green four-wheeler was stolen.

        On cross-examination, the Defendant said that he was the only one who had a key to
his shed. He stated that Greer lived down the street from him at the time. He did not think
it was unusual that Greer asked him to store the four-wheeler because Greer did not have a
garage. He did not find it strange that Greer and Pruitt each brought a four-wheeler to store
at his property. He denied asking them if the four-wheelers were stolen. When confronted
with his statement to Investigator McClain, the Defendant acknowledged that he did ask if
the four-wheelers were stolen, and the response was “no.” He testified that he would ask
anyone who brought mechanical work if the property was stolen. He denied having a
suspicion that the four-wheelers were stolen, but he could not explain why he would ask if
the property had been stolen. He stated that he “was joking and kidding with them.”

      The defense recalled Investigator McClain, who testified that he searched the
Defendant’s cell phone and did not find any text messages between Arnold and the
Defendant. He did not know whether any messages may have been deleted.

       Based on the above proof, the jury found the Defendant guilty as charged of theft of
property. After a sentencing hearing, the trial court imposed a four-year sentence, suspended
to supervised probation. After the denial of his motion for new trial, this timely appeal
followed.

                                         ANALYSIS

        I. Sufficiency of the Evidence. On appeal, the Defendant argues that the evidence
is insufficient to sustain his conviction for theft because the State failed to establish that he
knew the four-wheeler was stolen. The State responds that there was ample evidence at trial
to support the jury’s verdict. We agree with the State.

        The State, on appeal, is entitled to the strongest legitimate view of the evidence and
all reasonable inferences which may be drawn from that evidence. State v. Davis, 354
S.W.3d 718, 729 (Tenn. 2011) (citing State v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010)).

                                               -4-
This court has often stated that “[a] guilty verdict by the jury, approved by the trial court,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of the
prosecution’s theory.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). A guilty verdict
also “removes the presumption of innocence and replaces it with a presumption of guilt, and
the defendant has the burden of illustrating why the evidence is insufficient to support the
jury’s verdict.” Id. (citing State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982)).

        When a defendant challenges the sufficiency of the evidence, the standard of review
applied by this court is “whether, after reviewing the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Similarly, Rule
13(e) of the Tennessee Rules of Appellate Procedure states, “Findings of guilt in criminal
actions whether by the trial court or jury shall be set aside if the evidence is insufficient to
support the findings by the trier of fact of guilt beyond a reasonable doubt.” Guilt may be
found beyond a reasonable doubt where there is direct evidence, circumstantial evidence, or
a combination of the two. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990)
(citing State v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977); Farmer v. State, 343 S.W.2d 895,
897 (Tenn. 1961)).

        The standard of review for sufficiency of the evidence “‘is the same whether the
conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d
370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The
jury as the trier of fact must evaluate the credibility of the witnesses, determine the weight
given to witnesses’ testimony, and reconcile all conflicts in the evidence. State v. Campbell,
245 S.W.3d 331, 335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim.
App. 1978)). Moreover, the jury determines the weight to be given to circumstantial
evidence and the inferences to be drawn from this evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence are questions
primarily for the jury. Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d 646,
662 (Tenn. 2006)). When considering the sufficiency of the evidence, this court shall not
reweigh the evidence or substitute its inferences for those drawn by the trier of fact. Id.

       Here, the Defendant was convicted of theft of a green Honda four-wheeler belonging
to Richard Cooke. “A person commits theft of property if, with intent to deprive the owner
of property, the person knowingly obtains or exercises control over the property without the
owner’s effective consent.” T.C.A. § 39-14-103(a). “‘Knowing’ means that a person acts
knowingly with respect to the conduct or to circumstances surrounding the conduct when the
person is aware of the nature of the conduct or that the circumstances exist.” Id. § 39-11-
106(a)(20). Theft of property valued at $1,000 or more but less than $10,000 is a Class D
felony. Id. § 39-14-105(a)(3).

                                               -5-
       As charged to the jury and as defined by the Tennessee Pattern Jury Instructions,
“exercise control over property” is:

       . . . the right to direct how property, real or personal, shall be used or disposed.
       Generally, one must possess the right of possession in property in order to
       exercise control over it. Such possession may be actual or constructive, sole
       or joint. Also, one may have the right to control property without having a
       possessory interest. In such instances, if the defendant takes some action with
       the intent to deprive the owner of the property, and the defendant did so
       knowingly and without the owner’s effective consent, the jury would be
       justified in returning a verdict of guilty. Anyone who is in a position to take
       some action that deprives the owner of property is in a position to exercise
       control.

See T.P.I.-Crim. 11.01. Moreover, the jury was instructed that it could reasonably infer that
a defendant knew that property had been stolen if it found beyond a reasonable doubt that the
property in question had recently been stolen and soon thereafter, was discovered in the
exclusive possession of the defendant without a satisfactory explanation. See id. 42.20; see
also State v. Tuttle, 914 S.W.2d 926, 932 (Tenn. Crim. App. 1995) (theft may be inferred
from the mere possession of recently stolen goods); State v. Hatchett, 560 S.W.2d 627, 629
(Tenn. 1987).

       Viewed in the light most favorable to the State, the proof at trial established that on
September 18, 2012, Richard Cooke reported that his green Honda Rancher, valued at
$3,500, was stolen from his backyard in Jackson, Tennessee. Thereafter, on October 7, 2012,
the police and Cooke verified that the green four-wheeler locked in a shed on the
Defendant’s property belonged to Cooke. Prior to that date, Allen Arnold said that he went
to the Defendant’s house and purchased a blue four-wheeler. He observed at least three
vehicles on the Defendant’s property. He testified that Jamarius Greer and the Defendant had
also offered to sell a newer, green four-wheeler to him which they both described as “hot.”
The Defendant told Arnold that the green vehicle “was right down the road from where it
was stolen.” Arnold told the Defendant he did not want to purchase a stolen four-wheeler.

      Based on the evidence, the jury could reasonably infer from the circumstances that the
Defendant was aware that the green four-wheeler was stolen property. The State presented
ample proof for a trier of fact to find, beyond a reasonable doubt, that the Defendant
knowingly possessed a stolen four-wheeler worth more than $1,000, without the owner’s
consent, and continued to exercise control over the vehicle with the intent to deprive the
owner of the same. Here, the jury considered the Defendant’s explanation of the

                                               -6-
circumstances and rejected it in favor of the prosecution’s theory. See Bland, 958 S.W.2d
at 659. It was the prerogative of the jury to evaluate the credibility of the witnesses and to
weigh the evidence, and this court will not substitute its inferences for those of the trier of
fact. See State v. Evans, 108 S.W.3d 231, 236-27 (Tenn. 2003) (citing State v. Carruthers,
35 S.W.3d 516, 557-58 (Tenn. 2000)). We conclude that the evidence was sufficient to
support the Defendant’s conviction for theft. Accordingly, he is not entitled to relief.

                                      CONCLUSION

       Upon review, we affirm the judgment of the Madison County Circuit Court.




                                                    ___________________________________
                                                    CAMILLE R. McMULLEN, JUDGE




                                              -7-